Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Scheiferstein on 7/11/2022.

The application has been amended as follows: 
1. (Amended) A system for automatic ejection mode selection, the system comprising: a first ejection seat configured to receive a first pilot; a second ejection seat configured to receive a second pilot or a non-pilot; a user detection system configured to determine whether the second ejection seat has the second pilot, the non-pilot, or is empty; and a controller configured to adjust an ejection system in response to determining whether the second ejection seat has the second pilot, the non-pilot, or is empty, wherein: the controller is configured to set the ejection system to a dual occupant/single pilot mode in response to the user detection system determining the second ejection seat has the non-pilot, the dual occupant/single pilot mode comprising only ejecting the second ejection seat in response to the nonpilot initiating an ejection event, and the controller is configured to set the ejection system to a dual pilot mode in response to the user detection system determining the second ejection seat has the second pilot, the dual pilot mode comprising ejecting the first ejection seat and the second ejection seat in response to the second pilot initiating the ejection event.
2. (Canceled)
3. (Original) The system of claim 1, wherein the user detection system comprises at least one of an input device configured to receive a user input and a sensor configured to detect user data corresponding to the ejection system.
4. (Original) The system of claim 3, wherein the user detection system includes an image sensor configured to detect image data corresponding to a user, and the user detection system determines whether the user is the second pilot or the non-pilot based on the image data.
5. (Original) The system of claim 3, wherein the user detection system includes the sensor with an electronic port configured to be electrically coupled to an electronic device, wherein the user data includes data received from the electronic device via the electronic port, and wherein the user data includes whether a user is the second pilot or the non-pilot.
6. (Amended) The system of claim 1, further comprising an ejection mode selection system in communication with the controller, wherein: the ejection system is adjusted to a single pilot mode, the dual pilot mode, or the dual occupant/single pilot mode in response to the user detection system determining a status of the second ejection seat; and the controller is configured to set the ejection mode selection system to only eject the first ejection seat during the ejection event when the ejection system is, based on pilot occupancy, identified as having a single pilot.
7. (Amended) The system of claim 6, wherein- the controller is configured to eject the first ejection seat and the second ejection seat during the ejection event initiated by the first pilot in response to the ejection system being set to the dual occupant/single pilot mode.
8. (Amended) A method for automatic ejection mode selection for an ejection system with a first ejection seat and a second ejection seat, the method comprising: receiving, via an automatic ejection mode selection system, an indication whether the second ejection seat has a second pilot in the second ejection seat, has a non-pilot in the second ejection seat, or the second ejection seat is empty; and adjusting, via the automatic ejection mode selection system, the ejection system in response to determining an occupancy in the second ejection seat, wherein: adjusting the ejection system further comprises adjusting the ejection system to a dual occupant/single pilot mode in response to the second ejection seat having the non- pilot, the dual occupant/single pilot mode comprising only ejecting the second ejection seat in response to the non-pilot initiating an ejection event and adjusting the ejection system further comprises adjusting the ejection system to a dual pilot mode in response to the second ejection seat having a pilot, the dual pilot mode comprising ejecting the first ejection seat and the second ejection seat in response to the second pilot initiating the ejection event.
9. (Amended) The method of claim 8, further comprising receiving, via the automatic ejection mode selection system, passive data corresponding to a first pilot.
10. (Original) The method of claim 8, wherein adjusting the ejection system further comprises adjusting the ejection system to a single pilot mode in response to the second ejection seat being empty.
 11-13. (Canceled)
14. (Amended) The method of claim 8, wherein in the dual occupant/single pilot mode, the first ejection seat and the second ejection seat are ejected in response to a first pilot in the first ejection seat initiating the ejection event.
15. (Original) The method of claim 8, further comprising receiving, via the automatic ejection mode selection system, user data from one of an input device configured to receive a user input or a sensor configured to detect the user data, wherein the non-pilot is determined when the user input does not match a pilot user input.
16. (Amended) An article of manufacture including a tangible, non-transitory computer-readable storage medium having instructions stored thereon that, in response to execution by a processor, cause the processor to perform operations comprising: receiving, via the processor, passive data corresponding to each user of an ejection system having a first ejection seat and a second ejection seat; determining, via the processor, a desired ejection mode of the ejection system from potential ejection modes based on the passive data, the potential ejection modes including a dual occupant/single pilot mode, a dual pilot mode, and a single pilot mode and automatically commanding, via the processor, the ejection system to be in the desired ejection mode, wherein the operations further comprise adjusting the ejection system to the dual occupant/single pilot mode in response to the second ejection seat having a non-pilot, wherein the dual occupant/single pilot mode is configured to eject only the non-pilot in response to the non-pilot initiating an ejection event.
17. (Canceled)
18. (Cancelled) 
19. (Amended) The article of manufacture of claim 18, wherein the operations further comprise adjusting the ejection system to the single pilot mode in response to the second ejection seat being empty, wherein the single pilot mode is configured to eject only a first pilot in response to the first pilot in the first ejection seat initiating the ejection event.
20. (Amended) The article of manufacture of claim 19, wherein the operations further comprise adjusting the ejection system to the dual pilot mode in response to the second ejection seat having a second pilot, wherein the dual pilot mode is configured to eject both the first pilot and the second pilot in response to the first pilot or the second pilot initiating the ejection event.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach the determination of occupancy of dual ejection seats of an aircraft and commanding a desired ejection mode from a selected ejection mode such that upon determination that a second ejection seat is occupied by a non-pilot or empty, and if the ejection event is initiated by the non-pilot only the second ejection seat will be ejected. The closest prior art teaches determining occupancy of an ejection seat, and automatically commanding the system to be set or armed, however does not specifically teach not ejecting a partnering ejection seat or only ejecting a second ejection seat upon the determination that the occupant is not a pilot.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642